Title: From Thomas Jefferson to William Short, 30 April 1785
From: Jefferson, Thomas
To: Short, William



Apr. 30. 1785.

Another packet is arrived which sailed from N. York the 22d. of March. As yet we have only a few letters which come through the post office. We have reason to expect there is a passenger from New York and that he may have letters for us. We know that Mr.  Adams is appointed minister to the court of London, and a Colo. Smith his Secretary of legation. The newspapers tell us that Rhode island has passed the Impost, and the resolutions for investing Congress 25 years with a power to regulate commerce, and that N. York has laid 10 per cent on all British goods, and double duties on British vessels and portage.-The Marqs. and Marqse. Fayette, Mr. Adams’s family, a Ct. and Countess Doradour who are going to settle in America, are to dine with me on Thursday. This is the day after that on which you have flattered us with your return. We therefore hope you will be of the company. Colo. Humphries is ill. He was taken two days ago with symptoms which threatened a plurisy. These are now removed, and he remains only with a fever which however does not remit. Ct. de Doradour and young Mr. Adams go in the next packet. W[illiamos] probably will not go. Adieu.
